Exhibit 10.1

INTEGRATED SILICON SOLUTION, INC.

2007 INCENTIVE COMPENSATION PLAN

(As amended by the Board on December 5, 2012 and approved by the stockholders on
February 8, 2013)

ARTICLE ONE

GENERAL PROVISIONS

I. PURPOSE OF THE PLAN

This 2007 Incentive Compensation Plan is intended to promote the interests of
Integrated Silicon Solution, Inc., a Delaware corporation, by providing eligible
persons in the Corporation’s service with the opportunity to participate in one
or more cash or equity incentive compensation programs designed to encourage
them to continue their service relationship with the Corporation.

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

II. STRUCTURE OF THE PLAN

A. The Plan shall be divided into a series of separate incentive compensation
programs:

 

  •  

the Discretionary Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock,

 

  •  

the Stock Issuance Program under which eligible persons may, at the discretion
of the Plan Administrator, be issued shares of Common Stock pursuant to
restricted stock awards, restricted stock units, performance shares or other
stock-based awards which vest upon the completion of a designated service period
or the attainment of pre-established performance milestones, or such shares of
Common Stock may be issued through direct purchase or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary),

 

  •  

the Incentive Bonus Program under which eligible persons may, at the discretion
of the Plan Administrator, be provided with incentive bonus opportunities
through performance unit awards and special cash incentive programs tied to the
attainment of pre-established performance milestones, and

 

  •  

the Automatic Grant Program under which eligible non-employee Board members will
automatically receive equity awards at designated intervals over their period of
continued Board service.

B. The provisions of Articles One and Six shall apply to all incentive
compensation programs under the Plan and shall govern the interests of all
persons under the Plan.

III. ADMINISTRATION OF THE PLAN

A. The Compensation Committee (either acting directly or through a subcommittee
of two or more members of the Compensation Committee) shall have sole and
exclusive authority to administer the Discretionary Grant, Stock Issuance and
Incentive Bonus Programs with respect to Section 16 Insiders. Administration of
the Discretionary Grant, Stock Issuance and Incentive Bonus Programs with
respect to all other persons eligible to participate in those programs may, at
the Board’s discretion, be vested in the Compensation Committee or a Secondary
Committee, or the Board may retain the power to administer those programs with
respect to such persons; provided, however, that to the extent that Awards are
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Plan shall be administered by a committee of two
(2) or more “outside directors” within the meaning of Section 162(m) of the
Code. However, any Awards for members of the Compensation Committee (other than
pursuant to the Automatic Grant Program) must be authorized by a disinterested
majority of the Board.



--------------------------------------------------------------------------------

B. Members of the Compensation Committee or any Secondary Committee shall serve
for such period of time as the Board may determine and may be removed by the
Board at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.

C. Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Grant, Stock Issuance
and Incentive Bonus Programs and to make such determinations under, and issue
such interpretations of, the provisions of those programs and any outstanding
Awards thereunder as it may deem necessary or advisable. Decisions of the Plan
Administrator within the scope of its administrative functions under the Plan
shall be final and binding on all parties who have an interest in the
Discretionary Grant, Stock Issuance and Incentive Bonus Programs under its
jurisdiction or any Award thereunder.

D. Service as a Plan Administrator by Board members on the Compensation
Committee or the Secondary Committee shall constitute service as Board members,
and Board members of each such committee shall accordingly be entitled to full
indemnification and reimbursement as Board members for their service on such
committee. No member of the Compensation Committee or the Secondary Committee
shall be liable for any act or omission made in good faith with respect to the
Plan or any Award thereunder.

E. Administration of the Automatic Grant Program shall be self-executing in
accordance with the terms of that program, and no Plan Administrator shall
exercise any discretionary functions with respect to any Awards made under that
program, except that Board or the Compensation Committee in its discretion may
change and otherwise revise the terms and/or types of Awards granted thereunder,
including, without limitation, the number of shares and exercise prices thereof,
for Awards granted on or after the date the Plan Administrator determines to
make any such change or revision; provided however, that the exercise price per
share for each option granted under the Automatic Grant Program shall be equal
to one hundred percent (100%) of the Fair Market Value per share of Common Stock
on the option grant date and each option granted under the Automatic Grant
Program shall have a term of seven (7) years measured from the grant date,
subject to earlier termination following the Optionee’s cessation of Service.

IV. ELIGIBILITY

A. The persons eligible to participate in the Plan are as follows:

(i) Employees,

(ii) non-employee members of the Board or the board of directors of any Parent
or Subsidiary, and

(iii) consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

B. The Plan Administrator shall have full authority to determine, (i) with
respect to Awards made under the Discretionary Grant Program, which eligible
persons are to receive such Awards, the time or times when those Awards are to
be made, the number of shares to be covered by each such Award, the time or
times when the Award is to become exercisable, the maximum term for which such
Award is to remain outstanding and the status of a granted option as either an
Incentive Option or a Non-Statutory Option; (ii) with respect to Awards under
the Stock Issuance Program, which eligible persons are to receive such Awards,
the time or times when the Awards are to be made, the number of shares subject
to each such Award, the vesting and issuance schedules applicable to the shares
which are the subject of such Award, the cash consideration (if any) payable for
those shares and the form (cash or shares of Common Stock) in which the Award is
to be settled; and (iii) with respect to Awards under the Incentive

 

2



--------------------------------------------------------------------------------

Bonus Program, which eligible persons are to receive such Awards, the time or
times when the Awards are to be made, the performance objectives for each such
Award, the amounts payable at designated levels of attained performance, any
applicable service vesting requirements, the payout schedule for each such Award
and the form (cash or shares of Common Stock) in which the Award is to be
settled.

C. The Plan Administrator shall have the absolute discretion to grant options or
stock appreciation rights in accordance with the Discretionary Grant Program, to
effect stock issuances and other stock-based awards in accordance with the Stock
Issuance Program and to grant incentive bonus awards in accordance with the
Incentive Bonus Program.

D. The individuals who shall be eligible to participate in the Automatic Grant
Program (the “Eligible Directors”) shall be limited to (i) those individuals who
first become non-employee Board members on or after the Plan Effective Date,
whether through appointment by the Board or election by the Corporation’s
stockholders, and (ii) those individuals who continue to serve as non-employee
Board members on or after the Plan Effective Date. A non-employee Board member
who has been in the employ of the Corporation (or any Parent or Subsidiary) at
any time during the twelve (12)-month period preceding the date he or she first
becomes a non-employee Board member shall not be considered Eligible Director
for purposes of receiving a grant under the Automatic Grant Program at the time
he or she first becomes a non-employee Board member, but may subsequently
qualify as an Eligible Director for purposes of the annual grants made to
continuing Eligible Directors under the Automatic Grant Program.

V. STOCK SUBJECT TO THE PLAN

A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. The number of shares of Common Stock reserved for issuance over
the term of the Plan shall be (a) 3,000,000 shares, which is approximately the
number of shares which remain unallocated and available for issuance under the
Predecessor Plans on the Plan Effective Date, plus (b) an additional 2,000,000
shares effective June 9, 2011 plus (c) an additional 2,000,000 shares effective
December 5, 2012. Beginning on July 20, 2011, no more than 263,100 shares of
Common Stock available under the Plan may be issued as Awards other than options
or stock appreciation rights.

B. The Plan shall serve as the successor to the Predecessor Plans, and no
further stock option grants or unvested share awards shall be made under the
Predecessor Plans after the Plan Effective Date. However, all option grants and
unvested share awards outstanding under the Predecessor Plans on the Plan
Effective Date shall continue in full force and effect in accordance with their
terms, and no provision of this Plan shall be deemed to affect or otherwise
modify the rights or obligations of the holders of those awards with respect to
their acquisition of shares of Common Stock thereunder. To the extent any
options outstanding under the Predecessor Plans on the Plan Effective Date
expire or terminate unexercised or any unvested shares outstanding under the
Predecessor Plans on the Plan Effective Date are forfeited or repurchased by the
Corporation, the number of shares of Common Stock subject to those expired or
terminated options at the time of expiration or termination and the number of
such forfeited or repurchased shares shall be added to the share reserve under
this Plan and shall accordingly be available for issuance hereunder, up to a
maximum of an additional 4,000,000 shares.

C. Shares of Common Stock subject to outstanding Awards made under the Plan
shall be available for subsequent issuance under the Plan to the extent those
Awards expire or terminate for any reason prior to the issuance of the shares of
Common Stock subject to those Awards. Unvested shares issued under the Plan and
subsequently forfeited or repurchased by the Corporation pursuant to the
Corporation’s repurchase rights under the Plan shall be added back to the number
of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for subsequent reissuance. Should the exercise price of
an option under the Plan be paid with shares of Common Stock, then the
authorized reserve of Common Stock under the Plan shall be reduced by the gross
number of shares for which that option is exercised, and not by the net number
of shares issued under the exercised stock option. Upon the exercise of any
stock appreciation right under the Plan, the share reserve shall be reduced by
the gross number of shares as to which such right is exercised, and not by the
net number of shares actually issued by the Corporation upon such exercise. If
shares of Common Stock otherwise issuable under the Plan

 

3



--------------------------------------------------------------------------------

are withheld by the Corporation in satisfaction of the withholding taxes
incurred in connection with the issuance, vesting or exercise of an Award or the
issuance of Common Stock thereunder, then the number of shares of Common Stock
available for issuance under the Plan shall be reduced on the basis of the gross
number of shares issued, vested or exercised under such Award, calculated in
each instance prior to any such share withholding. Shares of Common Stock
granted on or after July 20, 2011 pursuant to Awards other than options or stock
appreciation rights that become available for subsequent issuance under the Plan
pursuant to this Section V.C will be available for issuance without regard to
the 263,100 share grant limitation in Section V.A.

D. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares,
spin-off transaction or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Company Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Board or Compensation Committee to (i) the
maximum number and/or class of securities issuable under the Plan, (ii) the
maximum number and/or class of securities by which the share reserve under the
Plan may increase by reason of the expiration or termination of unexercised
options or the forfeiture or repurchase of unvested shares under the Predecessor
Plans, (iii) the maximum number and/or class of securities for which any one
person may be granted Common Stock-denominated Awards under the Plan per
calendar year, (iv) the number and/or class of securities and the exercise or
base price per share in effect under each outstanding Award under the
Discretionary Grant Program, (v) the number and/or class of securities subject
to each outstanding Award under the Stock Issuance Program and the cash
consideration (if any) payable per share, (vi) the number and/or class of
securities subject to each outstanding Award under the Automatic Grant Program
and the exercise price per share in effect for each outstanding option grant
under such program, (vii) the maximum number and/or class of securities for
which stock option grants and restricted stock unit awards may subsequently be
made under the Automatic Grant Program to new and continuing non-employee Board
members, (viii) the number and/or class of securities subject to each
outstanding Award under the Incentive Bonus Program denominated in shares of
Common Stock, (ix) the maximum number of shares that may be granted pursuant to
Awards other than options or stock appreciation rights beginning July 20, 2011
and (x) the number and/or class of securities subject to the Corporation’s
outstanding repurchase rights under the Plan and the repurchase price payable
per share. The adjustments shall be made in such manner in order to prevent the
dilution or enlargement of benefits under the Plan and the outstanding Awards
thereunder, and such adjustments shall be final, binding and conclusive. In the
event of a Change in Control, however, the adjustments (if any) shall be made
solely in accordance with the applicable provisions of the Plan governing Change
in Control transactions.

E. Outstanding Awards granted pursuant to the Plan shall in no way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

ARTICLE TWO

DISCRETIONARY GRANT PROGRAM

I. OPTION TERMS

Each option shall be evidenced by an Award Agreement in the form approved by the
Plan Administrator; provided, however, that each Award Agreement shall comply
with the terms specified below. Each Award Agreement evidencing an Incentive
Option shall, in addition, be subject to the provisions of the Plan applicable
to such options. The Plan Administrator will have complete discretion to
determine the number of shares of Common Stock subject to Options granted to any
Optionee, provided that during any calendar year, no Optionee will be granted
options covering more than 1,000,000 shares of Common Stock.

 

4



--------------------------------------------------------------------------------

A. Exercise Price.

1. The exercise price per share shall be fixed by the Plan Administrator;
provided, however, that such exercise price shall not be less than one hundred
percent (100%) of the Fair Market Value per share of Common Stock on the grant
date.

2. The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of the documents evidencing the option, be
payable in one or more of the forms specified by the Plan Administrator,
including without limitation, by one of the following forms of consideration:

(i) cash or check made payable to the Corporation,

(ii) shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership) held for the requisite period
(if any) necessary to avoid any resulting charge to the Corporation’s earnings
for financial reporting purposes and valued at Fair Market Value on the Exercise
Date, or

(iii) to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide instructions to (a) a brokerage firm (reasonably satisfactory to the
Corporation for purposes of administering such procedure in compliance with the
Corporation’s pre-clearance/pre-notification policies) to effect the immediate
sale of the purchased shares and remit to the Corporation, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
income and employment taxes required to be withheld by the Corporation by reason
of such exercise and (b) the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

B. Exercise and Term of Options.

1. Each option shall be exercisable at such time or times, during such period
and for such number of shares as shall be determined by the Plan Administrator
and set forth in the documents evidencing the option. However, no option granted
prior to July 20, 2011 shall have a term in excess of ten (10) years measured
from the option grant date and no option granted on or after July 20, 2011 shall
have a term in excess of seven (7) years measured from the option grant date.

2. The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Discretionary Grant Program so that those Awards shall vest and become
exercisable only after the achievement of pre-established corporate performance
objectives based on one or more Performance Goals and measured over the
performance period specified by the Plan Administrator at the time of the Award.

C. Effect of Termination of Service.

1. The following provisions shall govern the exercise of any options granted
pursuant to the Discretionary Grant Program that are outstanding at the time of
the Optionee’s cessation of Service or death:

(i) Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the Award
Agreement, but no such option shall be exercisable after the expiration of the
option term.

(ii) Any option held by the Optionee at the time of the Optionee’s death and
exercisable in whole or in part at that time may be subsequently exercised by
the personal representative of the Optionee’s estate or by the person or persons
to whom the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or by the Optionee’s designated beneficiary or beneficiaries of that
option.

 

5



--------------------------------------------------------------------------------

(iii) Should the Optionee’s Service be terminated for Misconduct or should the
Optionee otherwise engage in Misconduct while holding one or more outstanding
options granted under this Article Two, then all of those options shall
terminate immediately and cease to be outstanding.

(iv) During the applicable post-Service exercise period, the option may not be
exercised for more than the number of vested shares for which the option is at
the time exercisable; provided, however, that one or more options under the
Discretionary Grant Program may be structured so that those options continue to
vest in whole or part during the applicable post-Service exercise period. Upon
the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any shares for which the option has not been exercised.

2. The Plan Administrator shall have complete discretion, exercisable either at
the time an option is granted or at any time while the option remains
outstanding, to:

(i) extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration date
of the option term,

(ii) include an automatic extension provision whereby the specified post-Service
exercise period in effect for any option granted under this Article Two shall
automatically be extended by an additional period of time equal in duration to
any interval within the specified post-Service exercise period during which the
exercise of that option or the immediate sale of the shares acquired under such
option could not be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the
continuation of such option beyond the expiration date of the term of that
option, and/or

(iii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.

D. Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares.

E. Repurchase Rights. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase any or all of those unvested shares on such terms
as the Plan Administrator determines at the time of grant, including, without
limitation, when such repurchase right shall be exercisable (including the
period and procedure for exercise and the appropriate vesting schedule for the
purchased shares).

F. Transferability of Options. The transferability of options granted under the
Plan shall be governed by the following provisions:

(i) Incentive Options: During the lifetime of the Optionee, Incentive Options
shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.

(ii) Non-Statutory Options. Non-Statutory Options shall be subject to the same
limitation on transfer as Incentive Options, except that the Plan Administrator
may structure one or more Non- Statutory Options so that the option may be
assigned in whole or in part during the Optionee’s lifetime to one or more
Family Members of the Optionee or to a trust established exclusively for the
Optionee and/or such Family Members, to the extent such assignment is in
connection with the Optionee’s estate

 

6



--------------------------------------------------------------------------------

plan or pursuant to a domestic relations order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate.

(iii) Beneficiary Designations. Notwithstanding the foregoing, the Optionee may
designate one or more persons as the beneficiary or beneficiaries of his or her
outstanding options under this Article Two (whether Incentive Options or
Non-Statutory Options), and those options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee’s death.

II. INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

A. Eligibility. Incentive Options may only be granted to Employees.

B. Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000).

To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.

C. 10% Stockholder. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.

III. STOCK APPRECIATION RIGHTS

A. Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program. The
Plan Administrator will have complete discretion to determine the number of
stock appreciation rights granted to any Optionee, provided that during any
calendar year, no Optionee will be granted stock appreciation rights covering
more than 1,000,000 Shares.

B. Types. Two types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone Rights”).

C. Exercise Price. The exercise price per share of Tandem Rights and Stand-alone
Rights shall be fixed by the Plan Administrator; provided, however, that such
exercise price shall not be less than one hundred percent (100%) of the Fair
Market Value per share of Common Stock on the grant date.

 

7



--------------------------------------------------------------------------------

D. Tandem Rights. The following terms and conditions shall govern the grant and
exercise of Tandem Rights.

1. One or more Optionees may be granted a Tandem Right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to elect between
the exercise of the underlying option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (i) the Fair Market Value (on the option
surrender date) of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over
(ii) the aggregate exercise price payable for such vested shares. No Tandem
Right granted on or after July 20, 2011 shall have a maximum term in excess of
seven (7) years measured from the grant date.

2. Any distribution to which the Optionee becomes entitled upon the exercise of
a Tandem Right may be made in (i) shares of Common Stock valued at Fair Market
Value on the option surrender date, (ii) cash or (iii) a combination of cash and
shares of Common Stock, as specified in the applicable Award Agreement.

E. Stand-Alone Rights. The following terms and conditions shall govern the grant
and exercise of Stand-alone Rights:

1. One or more individuals eligible to participate in the Discretionary Grant
Program may be granted a Stand-alone Right not tied to any underlying option
under this Discretionary Grant Program. The Stand-alone Right shall relate to a
specified number of shares of Common Stock and shall be exercisable upon such
terms and conditions as the Plan Administrator may establish. However, no
Stand-alone Right granted prior to July 20, 2011 shall have a maximum term in
excess of ten (10) years measured from the grant date and no Stand-alone Right
granted on or after July 20, 2011 shall have a term in excess of seven (7) years
measured from the grant date. The provisions and limitations of Paragraph B.2 of
Section I of this Article Two shall also be applicable to any Stand-Alone Right
awarded under the Plan.

2. Upon exercise of the Stand-alone Right, the holder shall be entitled to
receive a distribution from the Corporation in an amount equal to the excess of
(i) the aggregate Fair Market Value (on the exercise date) of the shares of
Common Stock as to which such right is exercised over (ii) the aggregate base
price in effect for those shares.

3. The number of shares of Common Stock underlying each Stand-alone Right and
the base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date.

4. Stand-alone Rights shall be subject to the same transferability restrictions
applicable to Non-Statutory Options and may not be transferred during the
holder’s lifetime, except if such assignment is in connection with the holder’s
estate plan and is to one or more Family Members of the holder or to a trust
established for the holder and/or one or more such Family Members or pursuant to
a domestic relations order covering the Stand-alone Right as marital property.
In addition, one or more beneficiaries may be designated for an outstanding
Stand-alone Right in accordance with substantially the same terms and provisions
as set forth in Section I.F of this Article Two.

5. The distribution with respect to an exercised Stand-alone Right may be made
in (i) shares of Common Stock valued at Fair Market Value on the exercise date,
(ii) cash or (iii) a combination of cash and shares of Common Stock, as
specified in the applicable Award Agreement.

6. The holder of a Stand-alone Right shall have no stockholder rights with
respect to the shares subject to the Stand-alone Right unless and until such
person shall have exercised the Stand-alone Right and become a holder of record
of the shares of Common Stock issued upon the exercise of such Stand-alone
Right.

F. Post-Service Exercise. The provisions governing the exercise of Tandem and
Stand-alone Rights following the cessation of the recipient’s Service shall be
substantially the same as those set forth in Section I.C of this Article

 

8



--------------------------------------------------------------------------------

Two for the options granted under the Discretionary Grant Program, and the Plan
Administrator’s discretionary authority under Section I.C.2 of this Article Two
shall also extend to any outstanding Tandem or Stand-alone Appreciation Rights.

IV. CHANGE IN CONTROL

A. In the event of an actual Change in Control transaction, each outstanding
Award under the Discretionary Grant Program shall automatically accelerate so
that each such Award shall, immediately prior to the effective date of that
Change in Control, become exercisable as to all the shares of Common Stock at
the time subject to such Award and may be exercised as to any or all of those
shares as fully vested shares of Common Stock. However, an outstanding Award
under the Discretionary Grant Program shall not become exercisable on such an
accelerated basis if and to the extent: (i) such Award is to be assumed by the
successor corporation (or parent thereof) or is otherwise to continue in full
force and effect pursuant to the terms of the Change in Control transaction or
(ii) such Award is to be replaced with a cash retention program of the successor
corporation which preserves the spread existing at the time of the Change in
Control on any shares as to which the Award is not otherwise at that time
exercisable and provides for subsequent payout of that spread in accordance with
the same (or more favorable) exercise/vesting schedule in effect for that Award
or (iii) the acceleration of such Award is subject to other limitations imposed
by the Plan Administrator.

B. All outstanding repurchase rights under the Discretionary Grant Program shall
automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, immediately prior to the
effective date of an actual Change in Control transaction, except to the extent:
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) or are otherwise to continue in full force and effect pursuant
to the terms of the Change in Control transaction or (ii) such accelerated
vesting is precluded by other limitations imposed by the Plan Administrator.

C. Immediately following the consummation of the Change in Control, all
outstanding Awards under the Discretionary Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or are otherwise continued in full force and
effect pursuant to the terms of the Change in Control transaction.

D. Each Award which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities into
which the shares of Common Stock subject to that Award would have been converted
in consummation of such Change in Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to (i) the exercise or base price per share in effect
under each outstanding Award, provided the aggregate exercise or base price in
effect for such securities shall remain the same, (ii) the maximum number and/or
class of securities available for issuance over the remaining term of the Plan,
(iii) the maximum number and/or class of securities by which the share reserve
under the Plan may increase by reason of the expiration or termination of
unexercised options or the forfeiture or repurchase of unvested shares under the
Predecessor Plans, (iv) the maximum number and/or class of securities for which
any one person may be granted Common Stock-denominated Awards under the Plan per
calendar year, (v) the number and/or class of securities and the exercise or
base price per share in effect under each outstanding Award under the
Discretionary Grant Program, (vi) the number and/or class of securities subject
to each outstanding Award under the Stock Issuance Program and the cash
consideration (if any) payable per share, (vii) the number and/or class of
securities subject to each outstanding Award under the Incentive Bonus Program
denominated in shares of Common Stock, (viii) the number and/or class of
securities subject to each outstanding Award under the Automatic Grant Program
and the exercise price per share in effect for each outstanding option grant
under such program, (ix) the maximum number and/or class of securities for which
stock option grants and restricted stock unit awards may subsequently be made
under the Automatic Grant Program to new and continuing non-employee Board
members, and (x) the number and/or class of securities subject to the
Corporation’s outstanding repurchase rights under the Plan and the repurchase
price payable per share. To the extent the actual holders of the Corporation’s
outstanding Common Stock

 

9



--------------------------------------------------------------------------------

receive cash consideration for their Common Stock in consummation of the Change
in Control, the successor corporation may, in connection with the assumption or
continuation of the outstanding Awards under the Discretionary Grant Program,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in such
Change in Control transaction, provided such common stock is readily traded on
an established U.S. securities exchange.

E. The Plan Administrator shall have the discretionary authority to structure
one or more outstanding Awards under the Discretionary Grant Program so that
those Awards shall, immediately prior to the effective date of an actual Change
in Control transaction, become exercisable as to all the shares of Common Stock
at the time subject to those Awards and may be exercised as to any or all of
those shares as fully vested shares of Common Stock, whether or not those Awards
are to be assumed in the Change in Control transaction or otherwise continued in
effect. In addition, the Plan Administrator shall have the discretionary
authority to structure one or more of the Corporation’s repurchase rights under
the Discretionary Grant Program so that those rights shall terminate immediately
prior to the effective date of an actual Change in Control transaction, and the
shares subject to those terminated rights shall thereupon vest in full.

F. The Plan Administrator shall have full power and authority to structure one
or more outstanding Awards under the Discretionary Grant Program so that those
Awards shall become exercisable as to all the shares of Common Stock at the time
subject to those Awards in the event the Optionee’s Service is subsequently
terminated by reason of an Involuntary Termination within a designated period
following the effective date of any Change in Control transaction in which those
Awards do not otherwise fully accelerate. In addition, the Plan Administrator
may structure one or more of the Corporation’s repurchase rights so that those
rights shall immediately terminate with respect to any shares held by the
Optionee at the time of such Involuntary Termination, and the shares subject to
those terminated repurchase rights shall accordingly vest in full at that time.

G. The portion of any Incentive Option accelerated in connection with a Change
in Control shall remain exercisable as an Incentive Option only to the extent
the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-statutory Option under the
Federal tax laws.

V. PROHIBITION ON REPRICING PROGRAMS

Except in connection with a corporation transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares of Common Stock), the
terms of outstanding Awards may not be amended to (i) reduce the exercise price
of outstanding options or stock appreciation rights, or (ii) cancel outstanding
options or stock appreciation rights in exchange for cash, other Awards or
options or stock appreciation rights with an exercise price that is less than
the exercise price of the original options or stock appreciation rights, without
obtaining stockholder approval.

ARTICLE THREE

STOCK ISSUANCE PROGRAM

I. STOCK ISSUANCE TERMS

Shares of Common Stock may be issued directly under the Stock Issuance Program
as either vested or unvested shares. Each such stock issuance shall be evidenced
by an Award Agreement in the form approved by the Plan Administrator; provided,
however, that each Award Agreement shall comply with the terms specified below.
Shares of Common Stock may also be issued under the Stock Issuance Program
pursuant to performance shares or restricted stock units which entitle the
recipients to receive the shares underlying those Awards upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those Awards. The Plan Administrator will have complete discretion to
determine the number of shares of Common Stock that will be granted pursuant to
Awards under the Stock Issuance Program, provided that during any calendar year,
no Participant will be granted an Award under the Stock Issuance Program
covering more than 500,000 shares of Common Stock.

 

10



--------------------------------------------------------------------------------

A. Issue Price.

1. The issue price per share, if any, shall be fixed by the Plan Administrator
and set forth in the Award Agreement.

2. Shares of Common Stock may be issued under the Stock Issuance Program for any
of the following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:

(i) cash or check made payable to the Corporation,

(ii) past services rendered to the Corporation (or any Parent or Subsidiary); or

(iii) any other valid consideration under the State in which the Corporation is
at the time incorporated.

B. Vesting Provisions.

1. Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance as a bonus for Service rendered or may vest in one or more installments
over the Participant’s period of Service or upon the attainment of specified
performance objectives. The elements of the vesting schedule applicable to any
unvested shares of Common Stock issued under the Stock Issuance Program shall be
determined by the Plan Administrator and incorporated into the Award Agreement.
Shares of Common Stock may also be issued under the Stock Issuance Program
pursuant to performance shares or restricted stock units which entitle the
recipients to receive the shares underlying those Awards upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those Awards, including (without limitation) a deferred distribution
date following the termination of the Participant’s Service. Notwithstanding the
foregoing, the following limitations shall apply with respect to the vesting
schedules established for the Awards made under the Stock Issuance Program,
subject to the acceleration provisions in Paragraphs B.6 and B.7 below and
Section II of this Article Three:

(i) for any such Award which is to vest on the basis of Service, the minimum
vesting period shall be three (3) years, with the rate of vesting over that
period to be determined by the Plan Administrator; and

 

(ii) for any such Award which is to vest on the basis of performance objectives,
the performance period shall have duration of at least one year.

2. The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Stock Issuance Program so that the shares of Common Stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of
pre-established corporate performance objectives based on one or more
Performance Goals and measured over the performance period specified by the Plan
Administrator at the time of the Award.

3. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration shall be issued
subject to (i) the same vesting requirements applicable to the Participant’s
unvested shares of Common Stock and (ii) such escrow arrangements as the Plan
Administrator shall deem appropriate. Equitable adjustments to reflect each such
transaction shall also be made by the Plan Administrator to the repurchase price
payable per share by the Corporation for any unvested securities subject to its
existing repurchase rights under the Plan; provided the aggregate repurchase
price shall in each instance remain the same.

 

11



--------------------------------------------------------------------------------

4. The Participant shall have full stockholder rights with respect to any shares
of Common Stock issued to the Participant under the Stock Issuance Program,
whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any dividends paid on such shares, subject to any applicable vesting
requirements. The Participant shall not have any stockholder rights with respect
to the shares of Common Stock subject to a performance share or restricted stock
unit award until that Award vests and the shares of Common Stock are actually
issued thereunder. However, dividend-equivalent units may be paid or credited,
either in cash or in actual or phantom shares of Common Stock, on outstanding
performance share or restricted stock unit awards, subject to such terms and
conditions as the Plan Administrator may deem appropriate.

5. Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent, the Corporation shall repay to the Participant
the lower of (i) the cash consideration paid for the surrendered shares or
(ii) the Fair Market Value of those shares at the time of cancellation.

6. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to shares which were intended
at the time of issuance to qualify as performance-based compensation under Code
Section 162(m), except in the event of the Participant’s Involuntary Termination
or as otherwise provided in Section II of this Article Three.

7. Outstanding performance shares or restricted stock units under the Stock
Issuance Program shall automatically terminate, and no shares of Common Stock
shall actually be issued in satisfaction of those Awards, if the performance
goals or Service requirements established for those Awards are not attained or
satisfied. The Plan Administrator, however, shall have the discretionary
authority to issue vested shares of Common Stock under one or more outstanding
Awards of performance shares or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied. However, no vesting requirements tied to the attainment of
Performance Goals may be waived with respect to Awards which were intended, at
the time those Awards were made, to qualify as performance-based compensation
under Code Section 162(m), except in the event of the Participant’s Involuntary
Termination or as otherwise provided in Section II of this Article Three.

8. The following additional requirements shall be in effect for any performance
shares awarded under this Article Three:

(i) At the end of the performance period, the Plan Administrator shall determine
the actual level of attainment for each performance objective and the extent to
which the performance shares awarded for that period are to vest and become
payable based on the attained performance levels.

(ii) The performance shares which so vest shall be paid as soon as practicable
following the end of the performance period, unless such payment is to be
deferred for the period specified by the Plan Administrator at the time the
performance shares are awarded or the period selected by the Participant in
accordance with the applicable requirements of Code Section 409A.

(iii) Performance shares may be paid in (i) cash, (ii) shares of Common Stock or
(iii) any combination of cash and shares of Common Stock, as determined by the
Plan Administrator in its sole discretion.

 

12



--------------------------------------------------------------------------------

(iv) Performance shares may also be structured so that the shares are
convertible into shares of Common Stock, but the rate at which each performance
share is to so convert shall be based on the attained level of performance for
each applicable performance objective.

II. CHANGE IN CONTROL

A. All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights and the Awards issued under the Stock
Issuance Program shall vest in full, immediately prior to the effective date of
an actual Change in Control transaction, except to the extent (i) the Awards as
to which those repurchase rights or other vesting criteria pertain are to be
assumed by the successor corporation (or parent thereof) or are otherwise to
continue in full force and effect pursuant to the terms of the Change in Control
transaction, (ii) those Awards are to be replaced with a cash retention program
of the successor corporation which preserves, for each such Award, the Fair
Market Value of the underlying shares of Common Stock at the time of the Change
in Control and provides for the subsequent payout of that value in accordance
with the same (or more favorable) vesting schedule in effect for those Awards at
the time of such Change in Control or (iii) such accelerated vesting is
precluded by other limitations imposed in the Stock Issuance Agreement.

B. Each outstanding Award under the Stock Issuance Program which is assumed in
connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control so as to
apply to the number and class of securities into which the shares of Common
Stock subject to that Award immediately prior to the Change in Control would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at that time, and appropriate adjustments shall also
be made to the cash consideration (if any) payable per share thereunder,
provided the aggregate amount of such consideration shall remain the same. To
the extent the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the successor corporation may, in connection with the assumption or
continuation of the outstanding Awards, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction, provided such
common stock is readily traded on an established U.S. securities exchange.

C. If an Award under the Stock Issuance Program is not assumed or otherwise
continued in effect or replaced with a cash retention program of the successor
corporation which preserves the Fair Market Value of the underlying shares of
Common Stock at the time of the Change in Control and provides for the
subsequent payout of that value in accordance with the same (or more favorable)
vesting schedule in effect for those shares at the time of such Change in
Control, then such Award shall vest, and the shares of Common Stock subject to
that Award shall be issued as fully-vested shares, immediately prior to the
effective date of the Change in Control.

D. The Plan Administrator shall have the discretionary authority to structure
one or more unvested Awards under the Stock Issuance Program so that the shares
of Common Stock subject to those Awards shall automatically vest (or vest and
become issuable) in whole or in part immediately prior to the effective date of
an actual Change in Control transaction or upon the subsequent termination of
the Participant’s Service by reason of an Involuntary Termination within a
designated period following the effective date of that Change in Control
transaction.

E. The Plan Administrator’s authority under Paragraphs D and E of this Section
II shall also extend to any Awards intended to qualify as performance-based
compensation under Code Section 162(m), even though the automatic vesting of
those Awards pursuant to Paragraph D or E of this Section II may result in their
loss of performance-based status under Code Section 162(m).

 

13



--------------------------------------------------------------------------------

ARTICLE FOUR

INCENTIVE BONUS PROGRAM

I. INCENTIVE BONUS TERMS

The Plan Administrator shall have full power and authority to implement one or
more of the following incentive bonus programs under the Plan:

(i) cash bonus awards (“Cash Awards”),

(ii) performance unit awards (“Performance Unit Awards”), and

(iii) dividend equivalent rights (“DER Awards”)

A. Cash Awards. The Plan Administrator shall have the discretionary authority
under the Plan to make Cash Awards which are to vest in one or more installments
over the Participant’s continued Service with the Corporation or upon the
attainment of specified performance goals. Each such Cash Award shall be
evidenced by an Award Agreement in the form approved by the Plan Administrator;
provided however, that each such Award Agreement shall comply with the terms
specified below.

1. The elements of the vesting schedule applicable to each Cash Award shall be
determined by the Plan Administrator and incorporated into the Incentive Bonus
Award Agreement.

2. The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Cash Awards so
that those Awards shall vest upon the achievement of pre-established corporate
performance objectives based upon one or more Performance Goals.

3. Outstanding Cash Awards shall automatically terminate, and no cash payment or
other consideration shall be due the holders of those Awards, if the performance
goals or Service requirements established for the Awards are not attained or
satisfied. The Plan Administrator may in its discretion waive the cancellation
and termination of one or more unvested Cash Awards which would otherwise occur
upon the cessation of the Participant’s Service or the non-attainment of the
performance objectives applicable to those Awards. Any such waiver shall result
in the immediate vesting of the Participant’s interest in the Cash Award as to
which the waiver applies. Such wavier may be effected at any time, whether
before or after the Participant’s cessation of Service or the attainment or
non-attainment of the applicable performance objectives. However, no vesting
requirements tied to the attainment of Performance Goals may be waived with
respect to Awards which were intended, at the time those Awards were granted, to
qualify as performance-based compensation under Code Section 162(m), except in
the event of the Participant’s Involuntary Termination or as otherwise provided
in Section II of this Article Four.

4. Cash Awards which become due and payable following the attainment of the
applicable performance goals or satisfaction of the applicable Service
requirement (or the waiver of such goals or Service requirement) may be paid in
(i) cash, (ii) shares of Common Stock valued at Fair Market Value on the payment
date or (iii) a combination of cash and shares of Common Stock, as the Plan
Administrator shall determine.

5. The maximum dollar amount for which such Awards may be made to such person in
any calendar year shall not exceed $1,000,000, with such limitation to be
measured at the time the Award is made and not at the time the Award becomes
payable.

B. Performance Unit Awards. The Plan Administrator shall have the discretionary
authority to make Performance Unit Awards in accordance with the terms of this
Article Four. Each such Performance Unit Award shall be evidenced by an Award
Agreement in the form approved by the Plan Administrator; provided however, that
each such Award Agreement shall comply with the terms specified below.

1. A Performance Unit shall represent a participating interest in a special
bonus pool tied to the attainment of pre-established corporate performance
objectives based on one or more Performance Goals. The

 

14



--------------------------------------------------------------------------------

amount of the bonus pool may vary with the level at which the applicable
performance objectives are attained, and the value of each Performance Unit
which becomes due and payable upon the attained level of performance shall be
determined by dividing the amount of the resulting bonus pool (if any) by the
total number of Performance Units issued and outstanding at the completion of
the applicable performance period.

2. Performance Units may also be structured to include a Service requirement
which the Participant must satisfy following the completion of the performance
period in order to vest in the Performance Units awarded with respect to that
performance period.

3. Performance Units which become due and payable following the attainment of
the applicable Performance Objectives and the satisfaction of any applicable
Service requirement may be paid in (i) cash, (ii) shares of Common Stock valued
at Fair Market Value on the payment date or (iii) a combination of cash and
shares of Common Stock, as the Plan Administrator shall determine.

4. The maximum dollar amount for which such Performance Unit Awards may be made
to such person in any calendar year shall not exceed $1,000,000, or 600,000
shares of Common Stock with such limitation to be measured at the time the Award
is made and not at the time the Award becomes payable.

C. DER Awards. The Plan Administrator shall have the discretionary authority to
make DER Awards in accordance with the terms of this Article Four. Each such DER
Award shall be evidenced by an Award Agreement in the form approved by the Plan
Administrator; provided however, that each such Award Agreement shall comply
with the terms specified below.

1. The DER Awards may be made as stand-alone awards or in tandem with other
Awards made under the Plan. The term of each such DER Award shall be established
by the Plan Administrator at the time of grant, but no DER Award shall have a
term in excess of ten (10) years.

2. Each DER shall represent the right to receive the economic equivalent of each
dividend or distribution, whether in cash, securities or other property (other
than shares of Common Stock), which is made or paid per issued and outstanding
share of Common Stock during the term the DER remains outstanding. A special
account on the books of the Corporation shall be maintained for each Participant
to whom a DER Award is made, and that account shall be credited per DER with
each such dividend or distribution made or paid per issued and outstanding share
of Common Stock during the term of that DER remains outstanding.

3. Payment of the amounts credited to such book account may be made to the
Participant either concurrently with the actual dividend or distribution made
per issued and outstanding share of Common Stock or may be deferred for a period
specified by the Plan Administrator at the time the DER Award is made or
selected by the Participant in accordance with the requirements of Code
Section 409A.

4. Payment may be paid in (i) cash, (ii) shares of Common Stock or (iii) a
combination of cash and shares of Common Stock, as the Plan Administrator shall
determine If payment is to be made in the form of Common Stock, the number of
shares of Common Stock into which the cash dividend or distribution amounts are
to be converted for purposes of the Participant’s book account may be based on
the Fair Market Value per share of Common Stock on the date of conversion, a
prior date or an average of the Fair Market Value per share of Common Stock over
a designated period, as the Plan Administrator shall determine in its sole
discretion.

5. The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more DER Awards so that
those Awards shall vest only after the achievement of pre-established corporate
performance objectives based upon one or more Performance Goals. The maximum
dollar amount for which such DER Awards may be made to such person in any
calendar year shall not exceed $1,000,000, or 600,000 shares of Common Stock
with such limitation to be measured at the time the Award is made and not at the
time the Award becomes payable.

 

15



--------------------------------------------------------------------------------

II. CHANGE IN CONTROL

A. The Plan Administrator shall have the discretionary authority to structure
one or more incentive bonus awards under this Article Four so that those Awards
shall automatically vest in whole or in part immediately prior to the effective
date of an actual Change in Control transaction or upon the subsequent
termination of the Participant’s Service by reason of an Involuntary Termination
within a designated period following the effective date of such Change in
Control.

B. The Plan Administrator’s authority under Paragraph A of this Section II shall
also extend to any performance bonus awards intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of those awards pursuant to such Paragraph A may result in
their loss of performance-based status under Code Section 162(m).

ARTICLE FIVE

AUTOMATIC GRANT PROGRAM

I. TERMS

A. Automatic Grants. The Automatic Grant Program shall, as of the Plan Effective
Date, supersede and replace the Corporation’s 1995 Director Stock Option Plan.
The Awards for the Eligible Directors at the 2007 Annual Meeting shall be made
pursuant to the Automatic Grant Program in effect under this Article Five, and
no further option grants or stock issuances shall be made to the Eligible
Directors or any other non-employee Board members under the 1995 Director Stock
Option Plan on or after the 2007 Annual Meeting, if this Plan is approved by the
stockholders at such meeting. Grants under the Automatic Grant Program shall be
made as follows:

1. Each individual who is first elected or appointed as an Eligible Director at
any time on or after the date of the 2007 Annual Meeting shall automatically be
granted, on the date of such initial election or appointment, a Non-Statutory
Option to purchase fifteen thousand (15,000) shares of Common Stock provided
that individual has not been in the employ of the Corporation or any Parent or
Subsidiary at any time during the twelve (12)-month period preceding his or her
initial election or appointment as a non-employee Board member.

2. On the date of each annual stockholders meeting, beginning with the 2007
Annual Meeting, each Eligible Director who is to continue to serve as a
non-employee Board member, whether or not that individual is standing for
re-election to the Board at that particular annual meeting, shall automatically
be granted a Non-Statutory Option to purchase five thousand (5,000) shares of
common stock provided that such Eligible Director has served as a non-employee
Board member for a period of at least six (6) months. There shall be no limit on
the number of such option grants any one continuing non-employee Board member
may receive over his or her period of Board service, and non-employee Board
members who have previously been in the employ of the Corporation (or any Parent
or Subsidiary) shall be eligible to receive one or more such annual option
grants over their period of continued Board service.

B. Exercise Price.

1. The exercise price per share for each option granted under this Article Five
shall be equal to one hundred percent (100%) of the Fair Market Value per share
of Common Stock on the option grant date.

2. The exercise price shall be payable in one or more of the alternative forms
authorized under the Discretionary Grant Program as the Plan Administrator
determines. Except to the extent the sale and remittance procedure specified
thereunder is utilized, payment of the exercise price for the purchased shares
must be made on the Exercise Date.

C. Option Term. Each option granted under this Article Five shall have a term of
seven (7) years measured from the grant date, subject to earlier termination
following the Optionee’s cessation of Service.

D. Vesting of Options. Each option granted under Paragraph A.1 of Section I of
this Article Five shall vest as to 1/4th of the shares subject to the options on
each anniversary following its date of grant, subject to the Eligible Director’s
continued service of a non-employee board member through each such date. Each
option granted under

 

16



--------------------------------------------------------------------------------

Paragraph A.2 of Section I of this Article Five shall vest as to 1/12th of the
shares subject to the options each month following its date of grant, subject to
the Eligible Director’s continued service of a non-employee board member through
each such date.

E. Limited Transferability of Options. Each option under this Article Five may
be assigned in whole or in part during the Eligible Director’s lifetime to one
or more of his or her Family Members or to a trust established exclusively for
the Eligible Director and/or one or more such Family Members, to the extent such
assignment is in connection with the Eligible Director’s estate plan or pursuant
to a domestic relations order. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Plan Administrator
may deem appropriate. The Eligible Director may also designate one or more
persons as the beneficiary or beneficiaries of his or her outstanding options
under this Article Five, and the options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Eligible Director’s death while holding those options. Such beneficiary
or beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Eligible Director’s death.

F. Termination of Service. The following provisions shall govern the exercise of
any options held by the Eligible Director at the time he or she ceases Board
service:

(i) The Eligible Director (or, in the event of his or her death while holding
the option, the personal representative of the Eligible Director’s estate or the
person or persons to whom the option is transferred pursuant to the Eligible
Director’s will or the laws of inheritance or the designated beneficiary or
beneficiaries of such option) shall have a thirty (30)-day period following the
date of such cessation of Board service in which to exercise such option, unless
such cessation of Board service is due to Optionee’s death or Permanent
Disability, in which case such party shall have a twelve (12)-month period
following the date of such cessation of Board service in which to exercise such
option.

(ii) During the thirty (30)-day or twelve (12)-month exercise period, as the
case may be, the option may not be exercised in the aggregate for more than the
number of vested shares of Common Stock for which the option is exercisable at
the time of the Eligible Director’s cessation of Board service. However, should
the Eligible Director cease to serve as a Board member by reason of death or
Permanent Disability, then all shares at the time subject to the option shall
immediately vest so that such option may, during the twelve (12)-month exercise
period following such cessation of Board service, be exercised for any or all of
those shares as fully vested shares of Common Stock.

(iii) In no event shall the option remain exercisable after the expiration of
the option term. Upon the expiration of the thirty (30)-day or twelve (12)-month
exercise period, as the case may be, or (if earlier) upon the expiration of the
option term, the option shall terminate and cease to be outstanding for any
vested shares for which the option has not been exercised. However, the option
shall, immediately upon the Eligible Director’s cessation of Board service for
any reason other than death or Permanent Disability), terminate and cease to be
outstanding to the extent the option is not otherwise at that time exercisable
for vested shares.

II. CHANGE IN CONTROL

A. Should the Eligible Director continue in Board service until the effective
date of an actual Change in Control transaction, then the following provisions
shall apply with respect to the outstanding Awards held by such individual under
the Automatic Grant Program:

(i) The shares of Common Stock at the time subject to each outstanding option
held by such Eligible Director under the Automatic Grant Program but not
otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Change in Control, become
exercisable for all the option shares as fully vested shares of Common Stock and
may be exercised for any or all of those

 

17



--------------------------------------------------------------------------------

vested shares. Immediately following the consummation of the Change in Control,
each automatic option grant shall terminate and cease to be outstanding, except
to the extent assumed by the successor corporation (or parent thereof) or
otherwise continued in effect pursuant to the terms of the Change in Control
transaction.

(ii) The shares of Common Stock which are at the time of such Change in Control
subject to any outstanding restricted stock units awarded to such Eligible
Director under the Automatic Grant Program shall, immediately prior to the
effective date of the Change in Control, vest in full and be issued to such
Eligible Director as soon as administratively practicable thereafter, but in no
event later than fifteen (15) business days after such effective date, or shall
otherwise be converted into the right to receive the same consideration per
share of Common Stock payable to the other stockholders in the Change in Control
and distributed at the same time as such stockholder payments.

B. All outstanding repurchase rights under this Automatic Grant Program shall
automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, in the event of any Change in
Control.

C. Each option which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities which
would have been issuable to the Eligible Director in consummation of such Change
in Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the outstanding options under the Automatic Grant Program, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in such Change in Control
transaction.

III. REMAINING TERMS

The remaining terms of each option grant under the Automatic Grant Program shall
be the same as the terms in effect for option grants made under the
Discretionary Grant Program, including the prohibition on repricing contained in
Section V of Article Two.

IV. ALTERNATIVE AWARDS

The Compensation Committee shall have full power and authority to award, in lieu
of one or more initial or annual automatic option grants under this Article
Five, unvested shares of Common Stock or restricted stock units which in each
instance have an aggregate Fair Market Value substantially equal to the fair
value (as determined for financial reporting purposes in accordance with
Financial Accounting Standard 123R or any successor standard) of the automatic
option grant which such award replaces. Any such alternative award shall be made
at the same time the automatic option grant which it replaces would have been
made, and the vesting provisions (including vesting acceleration) applicable to
such award shall be substantially the same as in effect for the automatic option
grant so replaced.

ARTICLE SIX

MISCELLANEOUS

I. DEFERRED COMPENSATION

A. The Plan Administrator may, in its sole discretion, structure one or more
Awards under the Stock Issuance or Incentive Bonus Programs so that the
Participants may be provided with an election to defer the compensation
associated with those Awards for federal income tax purposes. Any such deferral
opportunity shall comply with all applicable requirements of Code Section 409A.

 

18



--------------------------------------------------------------------------------

B. To the extent the Corporation maintains one or more separate non-qualified
deferred compensation arrangements which allow the participants the opportunity
to make notional investments of their deferred account balances in shares of
Common Stock, the Plan Administrator may authorize the share reserve under the
Plan to serve as the source of any shares of Common Stock that become payable
under those deferred compensation arrangements. In such event, the share reserve
under the Plan shall be reduced on a share-for-share basis for each share of
Common Stock issued under the Plan in settlement of the deferred compensation
owed under those separate arrangements.

II. TAX WITHHOLDING

A. The Corporation’s obligation to deliver shares of Common Stock upon the
exercise, issuance, vesting or settlement of an Award under the Plan shall be
subject to the satisfaction of all applicable income, employment and other tax
withholding requirements.

B. The Plan Administrator may, in its discretion, provide Optionees and
Participants to whom Awards are made under the Plan with the right to use shares
of Common Stock in satisfaction of all or part of the Withholding Taxes to which
such holders may become subject in connection with the exercise, issuance or
vesting of those Awards or the issuance of shares of Common Stock thereunder.
Such right may be provided to any such holder in either or both of the following
formats:

1. Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the issuance, exercise or vesting
of such Award or the issuance of shares of Common Stock thereunder, a portion of
those shares with an aggregate Fair Market Value equal to the percentage of the
Withholding Taxes (not to exceed one hundred percent (100%) of the minimum
amount required to be withheld) designated by such individual. The shares of
Common Stock so withheld shall reduce the number of shares of Common Stock
authorized for issuance under the Plan.

2. Stock Delivery: The election to deliver to the Corporation, at the time of
the issuance, exercise or vesting of such Award or the issuance of shares of
Common Stock thereunder, one or more shares of Common Stock previously acquired
by such individual with an aggregate Fair Market Value equal to the percentage
of the Withholding Taxes (not to exceed one hundred percent (100%) of the
minimum amount required to be withheld) designated by the individual. The shares
of Common Stock so delivered shall neither reduce the number of shares of Common
Stock authorized for issuance under the Plan nor be added to the number of
shares of Common Stock authorized for issuance under the Plan.

III. SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

IV. EFFECTIVE DATE AND TERM OF THE PLAN

A. The Plan shall become effective on the Plan Effective Date.

B. The Plan shall serve as the successor to each of the Predecessor Plans, and
no further option grants or unvested share issuances shall be made under the
Predecessor Plans if this Plan is approved by the stockholders at the 2007
Annual Meeting. Such stockholder approval shall not affect the option grants and
unvested share awards outstanding under the Predecessor Plans at the time of the
2007 Annual Meeting, and those option grants and unvested share awards shall
continue in full force and effect in accordance with their terms. However,
should any of those options expire or terminate unexercised or those unvested
shares be forfeited or repurchased by the Corporation, the shares of Common
Stock subject to those options at the time of expiration or termination and
those forfeited or repurchased shares shall be added to the share reserve of
this Plan, up to the maximum number of additional shares permissible hereunder.

 

19



--------------------------------------------------------------------------------

C. The Plan shall terminate upon the earliest to occur of (i) July 30, 2017,
(ii) the date on which all shares available for issuance under the Plan shall
have been issued as fully vested shares or (iii) the termination of all
outstanding Awards in connection with a Change in Control. Should the Plan
terminate on July 30, 2017, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
documents evidencing those Awards.

V. AMENDMENT OF THE PLAN

A. The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects; provided, however, that stockholder
approval shall be required for any amendment to the Plan which increases the
number of shares of Common Stock authorized for issuance under the Plan (other
than pursuant to Section V.E of Article One), materially increases the benefits
accruing to Optionees or Participants, materially expands the class of
individuals eligible to participate in the Plan, expands the types of Awards
which may be made under the Plan or extends the term of the Plan or to the
extent such stockholder approval may otherwise required under applicable law or
regulation or pursuant to the listing standards of the Stock Exchange on which
the Common Stock is at the time primarily traded. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Awards at the time outstanding under the Plan unless the Optionee or the
Participant consents to such amendment or modification.

B. The Compensation Committee shall have the discretionary authority to adopt
and implement from time to time such addenda or subplans to the Plan as it may
deem necessary in order to bring the Plan into compliance with applicable laws
and regulations of any foreign jurisdictions in which Awards are to be made
under the Plan and/or to obtain favorable tax treatment in those foreign
jurisdictions for the individuals to whom the Awards are made.

C. Awards may be made under the Plan that involve shares of Common Stock in
excess of the number of shares then available for issuance under the Plan,
provided no shares shall actually be issued pursuant to those Awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased by stockholder approval of an amendment of the Plan
authorizing such increase. If such stockholder approval is not obtained within
twelve (12) months after the date the first excess Award is made, then all
Awards granted on the basis of such excess shares shall terminate and cease to
be outstanding.

VI. USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

VII. REGULATORY APPROVALS

A. The implementation of the Plan, the granting of any Award under the Plan and
the issuance of any shares of Common Stock in connection with the issuance,
exercise, vesting or settlement of any Award under the Plan shall be subject to
the Corporation’s procurement of all approvals and permits required by
regulatory authorities having jurisdiction over the Plan, the Awards made under
the Plan and the shares of Common Stock issuable pursuant to those Awards.

B. No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of applicable securities laws and all applicable listing
requirements of any Stock Exchange on which Common Stock is then listed for
trading.

VIII. NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

20



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Plan:

A. Annual Meeting shall mean the 2007 annual meeting of the Corporation’s
stockholders.

B. Automatic Grant Program shall mean the automatic grant program in effect for
non-employee Board members under Article Five of the Plan.

C. Award shall mean any of the following awards authorized for issuance or grant
under the Plan: stock options, stock appreciation rights, direct stock
issuances, restricted stock or restricted stock unit awards, performance shares,
performance units, dividend-equivalent rights and cash incentive awards.

D. Award Agreement shall mean the agreement(s) between the Corporation and the
Optionee or Participant evidencing a particular Award made to that individual
under the Plan, as such agreement(s) may be in effect from time to time.

E. Board shall mean the Corporation’s Board of Directors.

F. Cause shall, with respect to each Award made under the Plan, be defined in
accordance with the following provisions:

 

  •  

Cause shall have the meaning assigned to such term in the Award Agreement for
the particular Award or in any other agreement incorporated by reference into
the Award Agreement for purposes of defining such term.

 

  •  

In the absence of any other Cause definition in the Award Agreement for a
particular Award (or in any other agreement incorporated by reference into the
Award Agreement), an individual’s termination of Service shall be deemed to be
for Cause if such termination occurs by reason his or her commission of any act
of fraud, embezzlement or dishonesty, any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary).

G. Change in Control shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:

 

  •  

Change in Control shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.

 

  •  

In the absence of any other Change in Control definition in the Award Agreement
(or in any other agreement incorporated by reference into the Award Agreement),
Change in Control shall mean a change in ownership or control of the Corporation
effected through any of the following transactions:

(i) the closing of a merger, consolidation or other reorganization approved by
the Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or

 

21



--------------------------------------------------------------------------------

indirectly controls, is controlled by or is under common control with, the
Corporation) becomes directly or indirectly (whether as a result of a single
acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

H. Code shall mean the Internal Revenue Code of 1986, as amended.

I. Common Stock shall mean the Corporation’s common stock.

J. Compensation Committee shall mean the Compensation Committee of the Board
comprised of two (2) or more non-employee Board members.

K. Corporation shall mean Integrated Silicon Solution, Inc., a Delaware
corporation, and any corporate successor to all or substantially all o f the
assets or voting stock of Integrated Silicon Solution, Inc. which has by
appropriate action assumed the Plan.

L. Discretionary Grant Program shall mean the discretionary grant program in
effect under Article Two of the Plan pursuant to which stock options and stock
appreciation rights may be granted to one or more eligible individuals.

M. Eligible Director shall mean a non-employee Board member who satisfies the
criteria set forth in Section IV.D of Article One for participation in the
Automatic Grant Program and who is accordingly eligible to receive one or more
Awards under that program.

N. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.

O. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

P. Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock at the close of regular hours
trading (i.e., before after-hours trading begins) on date on question on the
Stock Exchange serving as the primary market for the Common Stock, as such price
is reported by the National Association of Securities Dealers (if primarily
traded on the Nasdaq Global or Global Select Market) or as officially quoted in
the composite tape of transactions on any other Stock Exchange on which the
Common Stock is then primarily traded. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists. In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Plan
Administrator.

Q. Family Member means, with respect to a particular Optionee or Participant,
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.

 

22



--------------------------------------------------------------------------------

R. Good Reason shall, with respect to each Award made under the Plan, be defined
in accordance with the following provisions:

 

  •  

Good Reason shall have the meaning assigned to such term in the Award Agreement
for the particular Award or in any other agreement incorporated by reference
into the Award Agreement for purposes of defining such term.

 

  •  

In the absence of any other Good Reason definition in the Award Agreement (or in
any other agreement incorporated by reference into the Award Agreement), Good
Reason shall mean an individual’s voluntary resignation following (A) a change
in his or her position with the Corporation (or any Parent or Subsidiary) which
materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in his or her level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of such individual’s place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Corporation (or any Parent or Subsidiary) without
the individual’s consent.

S. Incentive Bonus Program shall mean the incentive bonus program in effect
under Article Four of the Plan.

T. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

U. Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of one or more of the following as the Plan
Administrator shall determine and in the absence of a determination in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), an Involuntary Termination shall include both of the following:

(i) such individual’s involuntary dismissal or discharge by the Corporation (or
any Parent or Subsidiary) for reasons other than for Cause, or

(ii) such individual’s voluntary resignation for Good Reason.

V. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

W. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

X. Optionee shall mean any person to whom an option is granted under the
Discretionary Grant or Automatic Grant Program.

Y. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

Z. Participant shall mean any person who is issued (i) shares of Common Stock,
restricted stock units, performance shares, performance units or other
stock-based awards under the Stock Issuance Program or (ii) an incentive bonus
award under the Incentive Bonus Program.

AA. Permanent Disability or Permanently Disabled shall mean the inability of the
Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
However, solely for purposes of the Automatic Grant Program, Permanent
Disability or Permanently Disabled shall mean the inability of the non-employee
Board member to perform his or her usual duties as a Board member by reason of
any medically determinable physical or mental impairment expected to result in
death or to be of continuous duration of twelve (12) months or more.

BB. Performance Goals shall mean any of the following performance criteria upon
which the vesting of one or more Awards under the Plan may be based: (i) cash
flow; (ii) earnings (including earnings before interest and

 

23



--------------------------------------------------------------------------------

taxes, earnings before taxes, earnings before interest, taxes, depreciation,
amortization and charges for stock-based compensation, earnings before interest,
taxes, depreciation and amortization, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price;
(vi) return on equity or average stockholder equity; (vii) total stockholder
return or growth in total stockholder return; (viii) return on capital;
(ix) return on assets or net assets; (x) invested capital, return on capital or
return on invested capital; (xi) revenue, growth in revenue, return on sales, or
market share gains; (xii) income or net income; (xiii) operating income, net
operating income or net operating income after tax; (xiv) operating profit or
net operating profit; (xv) operating margin or gross margin; (xvi) return on
operating revenue or return on operating profit; (xvii) expense control or cost
reduction goals, (xviii) budget comparisons; (xix) development and
implementation of strategic plans and/or organizational restructuring goals;
(xx) measures of customer satisfaction; (xxi) development or marketing
collaborations, formations of joint ventures or partnerships or the completion
of other similar transactions intended to enhance the Corporation’s revenue or
profitability or enhance its customer base; (xxii) product development, product
quality, or product delivery goals; (xxiii) specific project delivery goals; and
(xxiv) other similar criteria consistent with the foregoing. In addition, such
performance criteria may be based upon the attainment of specified levels of the
Corporation’s performance under one or more of the measures described above
relative to the performance of other entities and may also be based on the
performance of any of the Corporation’s business units or divisions or any
Parent or Subsidiary. Each applicable Performance Goal may include a minimum
threshold level of performance below which no Award will be earned, levels of
performance at which specified portions of an Award will be earned and a maximum
level of performance at which an Award will be fully earned. Each applicable
performance goal may be structured at the time of the Award to provide for
appropriate adjustment for one or more of the following items: (A) asset
impairments or write-downs; (B) litigation judgments or claim settlements;
(C) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reported results; (D) accruals for reorganization and
restructuring programs; (E) any extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Corporation’s annual report to stockholders for the applicable year; and (F) the
operations of any business acquired by the Corporation.

CC. Plan shall mean the Corporation’s 2007 Incentive Compensation Plan, as set
forth in this document.

DD. Plan Administrator shall mean the particular entity, whether the
Compensation Committee (or subcommittee thereof), the Board or the Secondary
Committee, which is authorized to administer the Discretionary Grant and Stock
Issuance Programs with respect to one or more classes of eligible persons, to
the extent such entity is carrying out its administrative functions under the
Plan with respect to the persons under its jurisdiction.

EE. Plan Effective Date shall mean the July 30, 2007 date on which the Plan is
approved by the stockholders at the 2007 Annual Meeting.

FF. Predecessor Plans shall mean (i) the Corporation’s 1998 Stock Plan, (ii) the
Corporation’s 1995 Director Stock Option Plan and (iii) the Nonstatutory Stock
Plan, as each such plan is in effect immediately prior to the 2007 Annual
Meeting.

GG. Secondary Committee shall mean a committee of one or more Board members or
such other individual(s) appointed by the Board to administer the Plan with
respect to eligible persons other than Section 16 Insiders.

HH. Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.

II. Service shall mean the performance of services for the Corporation (or any
Parent or Subsidiary, whether now existing or subsequently established) by a
person in the capacity of an Employee, a non-employee member of the board of
directors or a consultant or independent advisor, except to the extent otherwise
specifically provided in the documents evidencing the option grant or stock
issuance. For purposes of the Plan, an Optionee or Participant shall be deemed
to cease Service immediately upon the occurrence of the either of the following
events: (i) the

 

24



--------------------------------------------------------------------------------

Optionee or Participant no longer performs services in any of the foregoing
capacities for the Corporation or any Parent or Subsidiary or (ii) the entity
for which the Optionee or Participant is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Optionee or
Participant may subsequently continue to perform services for that entity.
Service shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Corporation; provided, however,
that should such leave of absence exceed three (3) months, then for purposes of
determining the period within which an Incentive Option may be exercised as such
under the federal tax laws, the Optionee’s Service shall be deemed to cease on
the first day immediately following the expiration of such three (3)-month
period, unless Optionee is provided with the right to return to Service
following such leave either by statute or by written contract. Except to the
extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the Optionee
or Participant is on a leave of absence.

JJ. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

KK. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

LL. Stock Issuance Program shall mean the stock issuance program in effect under
Article Three of the Plan.

MM. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

NN. 10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).

OO. Withholding Taxes shall mean the applicable federal, state, local and
foreign income, employment and other withholding taxes to which the holder of an
Award under the Plan may become subject in connection with the issuance,
exercise or vesting of that Award or the issuance of shares of Common Stock
thereunder.

 

25